Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca S. Goodrich on 02/11/2021.

The application has been amended as follows: 

1. 	(Amended) A parachute assembly for an ejection seat, comprising:
	a canopy; 
a first suspension line coupled to the canopy; 
a first riser coupled to the first suspension line; and
a seat cushion head restraint coupled to the first riser and configured to limit reward head movement during deployment of the parachute assembly, wherein the first riser is coupled to a rearward surface of the seat cushion head restraint, and wherein the first riser being coupled to the rearward surface of the seat cushion head restraint causes the seat cushion head restraint to rotate 180° upon deployment of the parachute assembly 

2-3.	(Cancelled) 

4.	(Amended) The parachute assembly of claim [[3]] 1, wherein a distal portion of the first riser is coupled to a first portion of the rearward surface of the seat cushion head restraint, and wherein a proximal portion of the first riser is coupled to a second portion of the rearward surface of the seat cushion head restraint different from the first portion, the distal portion of the of the first riser be a greater distance, as measured along the first riser and the first suspension line, from the canopy as compared to the proximal portion of the first riser, and wherein the second portion of the rearward surface of the seat cushion head restraint is located closer to a seat pan of the ejection seat as compared to the first portion of the rearward surface of the seat cushion head restraint. 

5.	(Original) The parachute assembly of claim 1, further comprising:
	a second suspension line coupled to the canopy; and 
	a second riser coupled to the second suspension line, wherein the seat cushion head restraint is coupled to the second riser. 

6.	(Original) The parachute assembly of claim 5, wherein the first riser comprises a first left shoulder riser and the second riser comprises a first right shoulder riser, and wherein the parachute assembly further comprises:
a second left shoulder riser located forward of the first left shoulder riser; and
a second right shoulder riser located forward of the first right shoulder riser. 

7.	(Original)  The parachute assembly of claim 1, further comprising a reefing line configured to restrict an expansion of the canopy, wherein the first suspension line is coupled to the reefing line.

8.	(Amended) An ejection system, comprising:
an ejection seat including a seat pan and a seatback portion; 
a seat cushion located on the seatback portion of the ejection seat, the seat cushion including a seat cushion head restraint and a second cushion, the second cushion being located between the seat cushion head restraint and the seat pan, wherein the seat cushion head restraint is detachably coupled to the seatback portion of 
a parachute assembly located on the ejection seat, the parachute assembly comprising:
	a first riser coupled to the seat cushion head restraint; [[and]]
	a first suspension line coupled to the first riser; and 
a canopy coupled to the first suspicion line, wherein a distal portion of the first riser is coupled to a first portion of the seat cushion head restraint, and wherein a proximal portion of the first riser is coupled to a second portion of the seat cushion head restraint different from the first portion, the distal portion of the of the first riser is a greater distance, as measured along the first riser and the first suspension line, from the canopy as compared to the proximal portion of the first riser, and wherein, prior to deployment of the parachute assembly, the second portion of the seat cushion head restraint is located closer to the seat pan of the ejection seat as compared to the first portion of the seat cushion head restraint, 
wherein the seat cushion head restraint limits reward head movement during deployment of the parachute assembly. 

9.	(Amended) The ejection system of claim 8 , wherein the first riser is coupled to a rearward surface of the seat cushion head restraint, the rearward surface including the first portion and the second portion of the seat cushion head restraint. 

10.	(Amended) The ejection system of claim 9, in response to 

11.	(Cancelled)

12.	(Amended) The ejection system of claim [[11]] 8, wherein second portion of the seat cushion head restraint is located closer to the canopy first 

13.	(Amended) The ejection system of claim 8, wherein the parachute assembly further comprises 

14.	(Amended) The ejection system of claim 8, wherein the parachute assembly further comprises:
	
a reefing line configured to restrict an expansion of the canopy, wherein the first suspension line is coupled to the reefing line. 

15.	(Original) The ejection system of claim 14, wherein the seat cushion head restraint is configured to translate away from the canopy in response to the reefing line being severed. 

16. 	(amended) A parachute assembly, comprising: 
a canopy; 
	a first riser coupled to the canopy 
a second riser coupled to the canopy 
a seat cushion head restraint coupled to the first riser and the second riser; and 
	a reefing line configured to restrict an expansion of the canopy, wherein at least one of the first riser or the second riser is coupled to the reefing line such that the at least one of the first riser or the second riser decouples from the canopy in response to a severing of the reefing line. 

17. 	(Original) The parachute assembly of claim 16, wherein the first riser and the second riser are coupled to a rearward surface of the seat cushion head restraint. 

18.	(Original) The parachute assembly of claim 17, wherein the seat cushion head restraint is configured to rotate 180° upon deployment of the parachute assembly. 

19.	(Amended) The parachute assembly of claim 16, further comprising:
a plurality of first suspension lines coupling the first riser to the canopy; and 
a plurality of second suspension lines coupling the second riser to 

20.	(Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Adams (US 20170106987 A1) shows a very similar head restraint (20) however it is not connected to the riser lines as claimed or to a reefing line as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642